Case 1:20-cr-00247-APM Document 8 Filed 11/05/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Hoiding a Criminal Term

Grand Jury Sworn in on December 6, 2019

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 20-MJ-216
DEON DOZIER, : VIOLATIONS:
: 18 U.S.C. § 922(g)(1)
Defendant. : (Unlawful Possession of a Firearm and

Ammunition by a Person Convicted of a
Crime Punishable by Imprisonment for a
Term Exceeding One Year) .
21 U.S.C. § 841(a)(1) and § 841(b)(1)(C)
(Unlawful Possession with Intent to
Distribute Cocaine Base)

21 U.S.C. § 841(a)(1) and § 841(b)(1)(C)
(Unlawful Possession with Intent to
Distribute Fentanyl)

18 U.S.C. § 924(c)(1)

(Using, Carrying and Possessing a
Firearm During a Drug Trafficking
Offense)

FORFEITURE: 18 U.S.C. § 924(d),
21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about October 25, 2020, within the District of Columbia, DEON DOZIER, knowing
he had previously been convicted of a crime punishable by imprisonment for a term exceeding one
year, in the Superior Court for the District of Columbia, Criminal Case Nos. 2015-CF2-012869
and 2012-CF3-004232, did unlawfully and knowingly receive and possess a firearm, that is, a

Smith & Wesson, .40 caliber semi-automatic pistol, and did unlawfully and knowingly receive and
Case 1:20-cr-00247-APM Document 8 Filed 11/05/20 Page 2 of 4

possess ammunition, that is, .40 caliber ammunition, which had been possessed, shipped and
transported in and affecting interstate and foreign commerce.

(Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime

Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,

United States Code, Section 922(g)(1))

COUNT TWO

On or about October 25, 2020, within the District of Columbia, DEON DOZIER did
unlawfully, knowingly, and intentionally possess with intent to distribute a mixture and substance
containing a detectable amount of cocaine base, also known as crack, a Schedule I narcotic drug

controlled substance.

(Unlawful Possession with Intent to Distribute Cocaine Base, in violation of Title 21,
United States Code, Sections 841(a)(1) and 841(b)(1)(C))

COUNT THREE
On or about October 25, 2020, within the District of Columbia, DEON DOZIER did
unlawfully, knowingly, and intentionally possess with intent to distribute a mixture and substance
containing a detectable amount of fentanyl, a Schedule I narcotic drug controlled substance.

(Unlawful Possession with Intent to Distribute Fentanyl, in violation of Title 21,
United States Code, Sections 841(a)(1) and 841(b)(1)(C))

COUNT FOUR
On or about October 25, 2020, within the District of Columbia, DEON DOZIER, did
unlawfully and knowingly use, and carry during and in relation to, and possess in furtherance of,

a drug trafficking offense, for which he may be prosecuted in a court of the United States, that is
Case 1:20-cr-00247-APM Documents Filed 11/05/20 Page 3 of 4

Counts Two and/or Three of this Indictment which is incorporated herein, a firearm, that is, a
Smith & Wesson, .40 caliber semi-automatic pistol.

(Using, Carrying, and Possessing a Firearm During a Drug Trafficking Offense, in
violation of Title 18, United States Code, Sections 924(c)(1))

FORFEITURE ALLEGATION

1. Upon conviction of either of the offenses alleged in Counts One and/or Three of
this Indictment, the defendant shall forfeit to the United States, pursuant to Title 18, United States
Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any firearms and
ammunition involved in or used in the knowing commission of these offenses, including but not
limited to a Smith & Wesson, .40 caliber semi-automatic pistol and .40 caliber ammunition.

2. If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendant: |

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property that cannot be subdivided without

difficulty;
Case 1:20-cr-00247-APM Documents Filed 11/05/20 Page 4 of 4

the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the property described above, pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

A TRUE BILL:

~ [ FOREPERSON.
A ol! U. deme GPU
/
Attorney of the United States in
and for the District of Columbia.
